DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the method of operating a rechargeable battery of a vehicle recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "22" and "28" (see FIG. 1) have both been used to designate “RELAY.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
4.	Claims 1-11 are objected to because of the following informalities:  
In claim 1, lines 4-5, “the respective state of charge swings” should be --the respective state of charge swing-- for better clarity, because a magnitude of a swing should correspond to one respective state of charge swing.
In claim 1, lines 8-9, “the respective state of charge swings” should be --the respective state of charge swing-- for better clarity.
In claim 1, lines 12-13, “the respective state of charge swings” should be --the respective state of charge swing-- for better clarity.
In claim 1, line 16, “the respective state of charge swings” should be --the respective state of charge swing-- for better clarity.
In claim 7, lines 9-10, “the respective state of charge swings” should be --the respective state of charge swing-- for better clarity.
In claim 7, lines 14-15, “the respective state of charge swings” should be --the respective state of charge swing-- for better clarity.
In claim 7, lines 19-20, “the respective state of charge swings” should be --the respective state of charge swing-- for better clarity.
In claim 7, line 23, “the respective state of charge swings” should be --the respective state of charge swing-- for better clarity.
The other claim(s) not discussed above are objected to by inheriting the issue(s) from their linking claim(s).
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
MPEP 2106 outlines a two-part analysis for Subject Matter Eligibility as shown in the chart below.
	
    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale


Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101 defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. 
Step 2, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.
Step 2A is a two-prong inquiry, as shown in the chart below.

    PNG
    media_image2.png
    681
    881
    media_image2.png
    Greyscale

Prong One asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. If the claim recites a judicial exception (i.e., an abstract idea enumerated in MPEP § 2106.04(a), a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two. If the claim does not recite a judicial exception (a law of nature, natural phenomenon, or abstract idea), then the claim cannot be directed to a judicial exception (Step 2A: NO), and thus the claim is eligible at Pathway B without further analysis. Abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.
Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B.

Regarding claim 1, Step 1: Is the claim to a process, machine, manufacture or composition of matter? Yes.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes (see analysis below).
Prong one: Whether the claim recites a judicial exception? (Yes). The claim recites the limitations beginning from “detecting state of charge swings during operation of the rechargeable battery” to the end of the claim. These limitations are about mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; and/or mental processes – concepts performed in the human mind (or with a pen and paper).
Prong two: Whether the claim recites additional elements that integrate the exception into a practical application of that exception? (No). The claim recites no additional elements. Accordingly, the claim has not been integrated into a practical application.
Step 2B: Does the claim recite additional elements (other than the judicial exception) that amount to significantly more than the judicial exception? No (see analysis below).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Consequently, the claim is directed to a judicial exception without significantly more. 

Dependent claims 2-6 when analyzed as a whole respectively are held to be patent ineligible under 35 U.S.C. 101 because they either extend (or add more details to) the abstract idea or the additional recited limitation(s) (if any) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as discussed below:  there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea). The additional element(s) (if any) are recited at a high level of generality, well-understood, routine, or conventional to facilitate the application of the abstract idea.

	Note that claims 7-10 are patent-eligible under 35 USC 101 because, particularly,  claim 7 recites additional elements such as a rechargeable battery system comprising: a rechargeable battery; a sensor system configured to detect state of charge, a temperature, and a battery current of the rechargeable battery. The additional elements make the claim a practical application (i.e., a battery system configured to measure particular parameters) of the underlying abstract idea (Step 2A, Prong two: Yes).

Allowable Subject Matter
6.	Claims 7-11 are allowed, provided all other issues are resolved.

The following is an examiner’s statement of reasons for allowance: 
Regarding claims 7-11, the closest prior art of record fails to teach the features of claim 7: “determine a fourth point value of each of the state of charge swings, the fourth point value being a product of the first point value, the second point value and the third point value of the respective state of charge swings; determine a first score for the rechargeable battery, the first score being a sum of the fourth point values for the state of charge swings,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Note that Tojima (US 20030231006 A1) teaches a battery system includes a central processing unit (CPU). The CPU calculates plural deterioration degrees based on data input from a thermistor, an ammeter, and a voltmeter. The CPU is configured to  calculate an estimated lifetime consumption quantity A of an idle time according to the equation                         
                            A
                            =
                            
                                ∫
                                
                                    
                                        
                                            α
                                            (
                                            T
                                            B
                                            (
                                            1
                                            )
                                            ×
                                            H
                                            )
                                        
                                    
                                    d
                                    H
                                
                            
                        
                    .                         
                            T
                            B
                            (
                            1
                            )
                        
                     represents a temperature at idle time.                         
                            α
                        
                     represents a lifetime coefficient based on                         
                            T
                            B
                            
                                
                                    1
                                
                            
                            .
                        
                                             
                            H
                        
                     represents a time.  The CPU is configured to calculate B of an operation time according to                         
                            B
                            =
                            
                                ∫
                                
                                    
                                        
                                            β
                                            
                                                
                                                    I
                                                
                                            
                                            ×
                                            γ
                                            (
                                            T
                                            B
                                            (
                                            2
                                            )
                                            ×
                                            
                                                
                                                    I
                                                
                                            
                                            ×
                                            H
                                        
                                    
                                    d
                                    H
                                
                            
                        
                    .                         
                            β
                        
                     represents a lifetime coefficient based on a battery current                         
                            I
                        
                    .                         
                            T
                            B
                            (
                            2
                            )
                        
                     represents a temperature at the operation time.                         
                            γ
                        
                     represents a lifetime coefficient based on the temperature. The CPU is configured to calculate C of the operation time according to                         
                            C
                            =
                            
                                ∫
                                
                                    
                                        
                                            δ
                                            (
                                            ∆
                                            S
                                            O
                                            C
                                            )
                                            ×
                                            γ
                                            (
                                            T
                                            B
                                            (
                                            2
                                            )
                                            )
                                            ×
                                            H
                                        
                                    
                                    d
                                    H
                                
                            
                        
                    .                         
                            ∆
                            S
                            O
                            C
                        
                     represents state of charge swing.                         
                            δ
                        
                     represents a lifetime coefficient based on                         
                            ∆
                            S
                            O
                            C
                        
                    . The lifetime consumption is calculated according to                         
                            L
                            =
                            a
                            ×
                            A
                            +
                            b
                            ×
                            B
                            +
                            c
                            ×
                            C
                        
                    . That is, Tojima teaches separately calculating a battery life consumption for each of idle temperature and duration, operation temperature and duration, operation current and duration, and operation SOC swing and duration. Then the total life consumption is obtained by summing the individual results with weights. Tojima’s calculation is fundamentally different from the claim here, which is to multiply life consumptions (points) derived from different influences (i.e., current, temperature, and [Symbol font/0x44]SOC) for each [Symbol font/0x44]SOC event and them sum the results for all the [Symbol font/0x44]SOC events during operation.
BAEK et al. (US 20130268466 A1) teaches a system for predicting a lifetime of a battery cell using machine learning, involving considering number of cycle, charge and/or discharge current, charge and/or discharge voltage, idle time, temperature, state of charging (SOC), SOC swing, capacity measurement interval, etc.
Miyaki (US 20140107956 A1) teaches a method of estimating a battery life, involving obtaining each degradation speed ratio for each SOC.
SYED et al. (US 20120316810 A1) teaches a method for calibrating one or more limits of a battery of a vehicle, involving a battery life model and calculating an average value of state of charge swing between various ignition cycles over time.
Anderson et al. (US 20110112781 A1) teaches a method for estimating battery degradation in a vehicle battery pack, involving using an SOC extremity and an SOC breakthrough to determine an SOC swing, and providing the SOC swing to a data structure that correlates the SOC swing to battery degradation.
Perez et al. (“Modelling the Degradation Process of Lithium-Ion Batteries When Operating at Erratic State-of-Charge Swing Ranges” Proceedings of 2017 4th International Conference on Control, Decision and Information Technologies (CoDIT'17) / April 5-7, 2017, Barcelona, Spain) teaches a method for modeling the degradation of lithium-ion batteries when these are charged and discharged erratically, using the concepts of (i) SOC swing, (ii) average swing range and (iii) Coulombic efficiency to model the degradation process.
None of the closest prior art of record, singly or in combination, teaches or suggest the above indicated features as claimed.

7.	Claim 1 distinguishes over the closest prior art of record by analogy to claim 7.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857